DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 6-16 have been considered but are moot in view of new grounds of rejection.
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. 
Regarding claim 5, Applicant concludes that “at least a single region other than the central region is covered by a blind, wherein selection of the at least single region is flexible” “is not taught by the cited references” (see page 6 of Remarks).  However, the Examiner respectfully disagrees with such a conclusion.  
	Figures 14B and 15B of Kim (as annotated below) teach that the design of the blind and the selection of peripheral regions to cover is flexible based on the placement of the light source (see paragraphs 125 and 127 of Kim).  

    PNG
    media_image1.png
    359
    296
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    358
    334
    media_image2.png
    Greyscale


In view of the teachings of Kim, the Examiner is not persuaded that “at least a single region other than the central region is covered by a blind, wherein selection of the at least single region is flexible” “is not taught by the cited references”.  Therefore, amended claim 5 stands rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxem et al. (German Patent Publication 10-2017-125686), hereinafter referenced as Luxem, in view of Iwaki et al. (United States Patent Application Publication 2003/0197780), hereinafter referenced as Iwaki, and further in view of Templeton et al. (United States Patent Application Publication 2016/0274589), and hereinafter referenced as Templeton.  All text citations for Luxem refer to the machine translation provided by the Applicant on 9 June 2020.
Regarding claim 1, Luxem discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Luxem in view of Iwaki fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees).  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the lens system is a catadioptric lens system (paragraph 59 teaches that the lens is catadioptric).
Regarding claim 12 Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Templeton discloses wherein the field of view comprises zenithal angles between 80 and 100 degrees, between 60 and 90 degrees or between 90 and 120 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees to 110 degrees which includes angles in each of the claimed ranges).
Regarding claim 13, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the sensor system is combined with an emitter array (figure 1 exhibits wherein the sensor system includes an emitter array comprising emitters 2 as disclosed at paragraph 57).
Regarding claim 14, Luxem in view of in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 13), in addition, Luxem discloses wherein the sensor system and the emitter array forming a coherent transceiver (paragraph 63 teaches relying on phase measurement thereby providing a coherent transceiver).
Regarding claim 15, Luxem discloses a collision avoidance system comprising an imaging system imaging system for time-of- flight depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Luxem in view of Iwaki fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luxem in view of Iwaki in view of Templeton and further in view of Wallerstein et al. (United States Patent Application Publication 2002/0012059), hereinafter referenced as Wallerstein.
Regarding claim 11, Luxem in view of Iwaki and further in view of Templeton discloses everything claimed as applied above (see claim 1), however, Luxem fails to disclose wherein a detection of the central region of the image is omitted by the sensor system.
Wallerstein is a similar or analogous system to the claimed invention as evidenced Wallerstein teaches a wide field of view imaging device wherein the motivation of capturing a high resolution 360 degree image would have prompted a predictable variation of Luxem by applying Wallerstein’s known principal of correcting optical distortions in the image signal and to output undistorted image information (figure 8B exhibits wherein a panoramic image is provided in a ring around a central portion of array 40 such that a signal is not detected by the central region of the image as disclosed at paragraph 68).
In view of the motivations such capturing a high resolution 360 degree image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1, 5, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (United States Patent Application Publication 2016/0188985), hereinafter referenced as Kim, in view of Templeton in view of Luxem and further in view of Iwaki.
Regarding claim 1, Kim discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Kim by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the central region of the entrance aperture of the lens system is covered by a blind (figures 14B and 15B exhibits wherein the central area is covered by mask 47 as disclosed at paragraph 129) and at least a single region other than the central region is covered by a blind (figures 14B and 15B exhibits wherein a single region other than the central region is covered by a blind, wherein said area corresponds to the covered areas which are outside of the innermost central circle in each of the figures and as disclosed at paragraph 129), wherein selection of the at least single region is flexible (figures 14B and 15B exhibit wherein selection of the at least single region of the blind is flexible based on placement of the light source as disclosed at paragraphs 125 and 127).
Regarding claim 6, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the lens system is a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).
Regarding claim 8, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a complex freeform lens element in which object rays are reflected by two total internal reflections (figure 9 exhibits wherein the lens has two internal reflections as disclosed at paragraph 93).
Regarding claim 13, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system is combined with an emitter array (figure 2 exhibits wherein the sensor system includes emitters 71 and 72).
Regarding claim 15, Kim discloses a collision avoidance system comprising an imaging system imaging system for depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight wherein the evaluation electronics is adapted to correct optical distortions in the image signal and to output undistorted image information using predefined lens system data; and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Iwaki is a similar or analogous system to the claimed invention as evidenced Iwaki teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Iwaki’s known principal of correcting optical distortions in the image signal and to output undistorted image information using predefined lens system data (figure 4 exhibits expansion unit 15 which corrects vertical distortions as disclosed at paragraph 22; the correction coordinate data table which is used in the distortion correction as discussed at paragraph 66 is interpreted as the “predefined lens system data” as it is defined prior to the distortion correction which is carried out by the expansion unit).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem and further in view of Kozko et al. (United States Patent 9,854,164), hereinafter referenced as Kozko.
Regarding claim 3, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Kozko teaches use of a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view (column 11 lines 1-24 teach using a panomorph lens system in which resolution in a desired zone is increased relative to other zones as a design parameter).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Lang et al. (United States Patent Application Publication 2018/0307009), hereinafter referenced as Lang.
Regarding claim 4, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is an anamorphic lens system adapted to change the aspect ratio of the image in the image plane.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Lang teaches use of an anamorphic lens system adapted to change the aspect ratio of the image in the image plane (paragraph 84 teaches using an anamorphic lens which is not rotationally symmetric and will therefore change the aspect ratio of the image in the image plane as disclosed at paragraph 84).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the 1predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system comprises plastic lenses, glass lenses or a combination thereof.
Lang is a similar or analogous system to the claimed invention as evidenced Lang teaches an imaging system wherein the motivation of forming lenses from known lens materials would have prompted a predictable variation of Kim by applying Lang’s known principal of forming lenses of glass (paragraph 83 teaches forming lenses from glass).
In view of the motivations such as forming lenses from known lens materials one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Trubko et al. (United States Patent Application Publication 2016/0077315), hereinafter referenced as Trubko.
Regarding claim 7, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a biconcave lens element (figure 7 exhibits wherein the first lens element 40 is a biconcave lens element).  However, Kim fails to disclose wherein the lens is a biconcave lens element in which object rays are reflected by a single total internal reflection.
Kim teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 9 exhibits wherein there are two internal reflections in lens element 40.  Trubko teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 24 exhibits wherein the lens 14 is a biconcave lens with single internal reflection).  Because both Kim and Trubko teach catadioptric lens system in which the first lens is a biconcave lens element it would have been obvious to a person having ordinary skill in the art to substitute a biconcave lens having a single internal reflect for a biconcave lens having two internal reflections to achieve the predictable result of obtaining a wide field of view image.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem in view of Iwaki and further in view of Driscoll Jr. et al. (United States Patent Application Publication 2003/0193607), hereinafter referenced as Driscoll Jr.
Regarding claim 10, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system comprises at least a single 2D sensor, at least a single 1D sensor or a combination thereof (figure 8 exhibits image sensor 53 as disclosed at paragraph 107).  However, Kim fails to disclose wherein such a sensor is located outside an optical axis of the lens system.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein a detection of the central region of the image is omitted by the sensor system.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system such that a central region including the optical axis is not captured (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63, by not capturing the entire center area in which an image is not present, the multiple sensor configuration omits detection of the central region).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Kim in view of Templeton in view of Luxem and further in view of Iwaki discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the sensor system comprises multiple sensors combined to omit non-relevant image areas.
Kim teaches an image sensor in line with an optical axis of the lens system.  Driscoll Jr. teaches that you can substitute a single image sensor located at the optical axis of the lens system (figure 2A) for multiple image sensors located outside the optical axis of the lens system (figure 6A and 6B exhibits embodiments of multiple sensors located around and outside of the optical axis as disclosed at paragraph 63, by not capturing the entire center area and peripheral areas in which an image is not present the multiple sensor configuration omits non-relevant image areas as compared to a single sensor in which said image areas are captured even though they don’t have image data of the scene).  Because Driscoll Jr. teaches that each configuration can be substituted for the other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one configuration for the other to achieve the predictable result of capturing an annular image.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawabe et al. (United States Patent Application Publication 2013/0215298) teaches a method of distortion correction using stored parameters.
Ahiska (United States Patent Application Publication 2010/0002070) teaches a method of distortion correction in wide angle imaging.
Yee et al. (United States Patent 7,593,057) teaches the use of multiple sensor in wide field of view image capturing.
Azuma (United States Patent Application Publication 2006/0274170) teaches a method of distortion correction in wide angle imaging.
Ekpar (United States Patent Application Publication 2004/0169724) teaches a method of distortion correction in annular imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696